DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of copending Application No. 17/329,675 (U.S. Patent App. No. 2021/0278292 A1 to Ando et al.) in view of Bandiera (U.S. Patent App. No. 2018/0003781 A1).  This is a provisional nonstatutory double patenting rejection.
App ‘675 A1 claims substantially the same invention as the present claims (see claim 1) excepting the values of the magnetoelastic coupling constants of the first and second magnetic layers.
However,  Bandiera teaches  that the magnetoelastic coupling constant can be tailored to control the directions of the sense(free) and storage (fixed) magnetic layers in a MR-type stress detector as claimed (Paragraphs 0049 – 0056), including to values within -1000 ppm to 0 to +1000 ppm (ibid).  Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine the magnitude of the two magnetic layer magnetoelastic coupling constants to values meeting applicants’ claimed limitations by optimizing the results effective variable through routine experimentation, as one could be around 0 (regardless of units) and the other could be + or – a higher absolute value to achieve the desired antiparallel orientation within the disclosed MR-type structure.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	The other features of the claims are either explicitly claimed (see claims 2 – 14 of App ‘ 675) or are deemed obvious variants of the claimed invention given the common use as a stress detector (e.g. the use of known polymeric materials for the flexible substrate claimed in App ‘675).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 8 and 9 recite the limitation "the third magnetic layer".  There is insufficient antecedent basis for this limitation in the claim since these claims depend from claim 1, which only has a first and second magnetic layer.

Claim 10 recites the limitation "a second non-magnetic layer".  There is insufficient antecedent basis for this limitation in the claim as this claim depends from claim 1, which only has a first non-magnetic layer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over IDS reference Fuji et al. (U.S. Patent App. No. 2015/0082900 A1) in view of Bandiera (‘781 A1).
The Examiner notes that this is substantially the same rejection as set forth in the Written Opinion included on the August 23, 2019 Information Disclosure Statement.
Regarding claim 1, Fuji et al. disclose a stress sensor (Title; Abstract – strain sensing element) comprising: a stress detection layer including a laminated body including a first magnetic layer (Figures, element 10), a first non-magnetic layer (element 30), and a second magnetic layer (element 20) that are laminated; and a relative angle of magnetization between the first magnetic layer and the second magnetic layer varies depending on a stress externally applied thereto, and a strain direction is detected by a change in electrical resistance according to a direction of the stress externally applied (Figures and necessarily present as how these types of MR-type stress sensors function – see disclosure in Fuji et al. regarding the use of said sensor).

While Fuji et al. talks extensively about tailoring the magnetostriction constant (taken as equivalent to the magnetoelastic coupling constant, as both are represented by s), including embodiments wherein each of the first and second magnetic layers are formed of bilayers having a ‘high’ and ‘low’ magnetostriction constant (see Fuji et al. claim 10 for instance, as well as Paragraphs 0061 – 0063, 0117 and 0121 – 0125), Fuji et al. fails to disclose exact magnitudes of the constant nor where one of the layers has a value near 0.
However, Bandiera teaches that it is known to tailor the magnetoelastic coupling constant, s, to control (among other things) the magnetization direction of the magnetic layers in a MR-type sensor (i.e. same as in Fuji et al.), wherein the reported values are +/- 1000 ppm for the constant (Paragraphs 0049 – 0056).  While the Examiner is unsure of the comparison between ‘ppm’ and ‘MJ/m3”, the Examiner notes that both range from 0 to some +/- value, so there is definite overlap in the range around 0. Given that Fuji et al. teach that the orientation of the two layers should be tailored to be antiparallel to each other in the absence of any stress (see Abstract) there is sound basis that the two values of the magnetoelastic constants should be different.
Therefore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative values of the magnetoelastic constants through routine experimentation, especially given the teaching in Fuji et al. regarding the desire to tailor these constants to achieve the desired stress-sensing characteristics (by having at least the stress sensing layer having a high s as taught in Fuji et al.) and by having a second layer having a near 0 s as taught by Bandiera, as values around 0 ppm (0 MJ/m3 by presumption) would possess a distinct magnetization direction and Fuji et al. requires the two magnetic layers to possess separate magnetization directions.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Fuji et al. to utilize magnetoelastic coupling constant values meeting the claimed limitations as taught by Fuji et al. and Bandiera, as such constants are art given that Fuji et al. is silent with regard to magnitudes of the magnetoelastic constant other than desiring at least some of the magnetic layers to possess a ‘high’ s value).
Regarding claims 2 and 3, these claims are rendered obvious for the same reasoning as present above regarding the magnitude of the s parameters.
Regarding claim 4, Fuji et al. disclose the claimed limitations (at least Abstract and Figures).
Regarding claim 5, Fuji et al. disclose synthetic antiferromagnetic structures meeting the claimed limitations (at least Figure 4).
Regarding claims 6 and 7, Fuji et al. disclose substrates (at least Abstract).
Regarding claims 8 and 9, Fuji et al. disclose magnetic materials meeting the claimed limitations (at least Paragraphs 0102 – 0122).
Regarding claims 10 and 20, Fuji et al. disclose non-magnetic layers meeting the claimed limitations (Paragraph 0114).
Regarding claim 11, the Examiner takes Official Notice that all of these polymer materials are art recognized as capable of forming ‘flexible’ substrates and at least polyimide is also explicitly taught by Fuji et al. for use as flexible substrates (Paragraph 0300).
Regarding claims 12 and 13, Fuji et al. disclose ‘base’ layers meeting the claimed limitations (element 50 and at least Paragraph 0148).
Regarding claims 14, 17 and 18, Fuji et al. disclose protective cap layers meeting the claimed limitations (element 70 and at least Paragraphs 0134, 0135, 0155 and 0156).
Regarding claims 15, 16 and 19, Fuji et al. disclose electrodes meeting the claimed limitations (at least Figure 13).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
December 2, 2021